Case 2:19-cm-00358-UA Document 4

Memorandum

Filed 10/21/19

Page 1of1 Page ID #:10

 

 

Subject:

In The Matter Of The Seizure
Of $85,177.00 In U.S. Currency And
$488,789.00 In U.S. Currency;

 

 

Date:
October 21 2019

1, 9CM005 58

 

2:19-CM-
To: From:
KIRY K. GRAY BRENT A. WHITTLESEY

Clerk, United States District Court
Central District of California

Assistant United States Attorney
Criminal Division

For purposes of determining whether the above-referenced matter, being filed on October 21,

2019:

(@

(b)

should be assigned to the Honorable André Birotte Jr., it 3

bee?

Ae

| (2 S
Cis ee ED
eee

IX] is not - ; “=

ro “a
a matter that was pending in the United States Attorney’s Office (USAQ) ¢ on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position 2 ‘as the
United States Attorney for the Central District of California. oes

should be assigned to the Honorable Michael W. Fitzgerald, it
CL] is
is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August —
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,

. 2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or

has been personally involved or on which he has personally consulted while employed in
the USAO.

/s/ Brent A. Whittlesey
BRENT A. WHITTLESEY
Assistant United States Attorney

 

 
